Title: From George Washington to John Hancock, 25 September 1776
From: Washington, George
To: Hancock, John



Sir,
Colo. Morris’s on the Heights of HarlemSeptr 2[5]th 1776.

From the hours allotted to Sleep, I will borrow a few moments to convey my thoughts on sundry important matters to Congress. 

I shall offer them with that sincerety which ought to characterize a Man of candour; and with the freedom which may be used in giving useful information, without incurring the imputation of presumption.
We are now as it were, upon the eve of another dissolution of our Army—the remembrance of the difficulties wch happened upon that occasion last year—the consequences which might have followed the change, if proper advantages had been taken by the Enemy—added to a knowledge of the present temper and Situation of the Troops, reflect but a very gloomy prospect upon the appearance of things now and satisfie me, beyond the possibility of doubt, that unless some speedy, and effectual measures are adopted by Congress; our cause will be lost.
It is in vain to expect that any (or more than a trifling) part of this Army will again engage in the Service on the encouragement offered by Congress—When Men find that their Townsmen & Companions are receiving 20, 30, and more Dollars for a few Months Service (which is truely the case) it cannot be expected; without using compulsion; & to force them into the Service would answer no valuable purpose. When Men are irritated, & the Passions inflamed, they fly hastily, and chearfully to Arms, but after the first emotions are over to expect, among such People as compose the bulk of an Army, that they are influenced by any other principles than those of Interest, is to look for what never did, & I fear never will happen; the Congress will deceive themselves therefore if they expect it.
A Soldier reasoned with upon the goodness of the cause he is engaged in and the inestimable rights he is contending for, hears you with patience, & acknowledges the truth of your observations; but adds, that it is of no more Importance to him than others—The Officer makes you the same reply, with this further remark, that his pay will not support him, and he cannot ruin himself and Family to serve his Country, when every member of the community is equally Interested and benefitted by his Labours—The few therefore, who act upon Principles of disinterestedness, are, comparitively speaking—no more than a drop in the Ocean. It becomes evidently clear then, that as this contest is not likely to be the Work of a day—as the War must be carried on systematically—and to do it, you must have good Officers, there are, in my judgment, no other possible means to obtain

them but by establishing your Army upon a permanent footing; and giving your Officers good pay. this will induce Gentlemen, and Men of Character to engage; and till the bulk of your Officers are composed of Such persons as are actuated by Principles of honour, and a spirit of enterprize, you have little to expect from them. They ought to have such allowances as will enable them to live like, and support the Characters of Gentlemen; and not be driven by a scanty pittance to the low, & dirty arts which many of them practice to filch the Public of more than the difference of pay would amount to upon an ample allowe—besides, something is due to the Man who puts his life in his hand—hazards his health—& forsakes the Sweets of domestic enjoyments—Why a Captn in the Continental Service should receive no more than 5/. Curry per day for performing the same duties that an Officer of the same Rank in the British Service receives 10/. Sterlg for, I never could conceive; especially when the latter is provided with every necessary he requires upon the best terms, and the former can scarce procure them at any Rate. There is nothing that gives a Man consequence, & renders him fit for Command, like a support that renders him Independant of every body but the State he Serves.
With respect to the Men, nothing but a good bounty can obtain them upon a permanent establishment; and for no shorter time than the continuance of the War, ought they to be engaged; as Facts incontestibly prove, that the difficulty, and Cost of Inlistments, increase with time. When the Army was first raised at Cambridge, I am perswaded the Men might have been got without a bounty for the War—after this, they began to see that the contest was not likely to end so speedily as was immagined, & to feel their consequence, by remarking, that to get the Militia In, in the course of last year, many Towns were induced to give them a bounty—Foreseeing the Evils resulting from this and the destructive consequences which unavoidably would follow short Inlistments, I took the liberty in a long Letter written by myself (date not now recollected, as my Letter Book is not here) to recommend the Inlistments for and during the War, Assigning such Reasons for it, as experience has since convinced me were well founded—At that time Twenty Dollars would, I am perswaded, have engaged the Men for this term. But it will not do to look back, and if the present opportunity is slip’d, I am perswaded

that twelve months more will Increase our difficulties four fold—I shall therefore take the freedom of givg it as my opinion, that a good Bounty be immediately offered, aided by the proffer of at least 100 or 150 Acres of Land and a Suit of Cloaths & Blankt to each Non Comd Officer & Soldier, as I have good Authority for saying, that however high the Mens pay may appear, it is barely sufficient in the present scarcity & dearness of all kinds of goods, to keep them in Cloaths, much less afford support to their Families—If this encouragement then is given to the Men, and such Pay allowed the Officers as will induce Gentlemen of Character & liberal Sentiments to engage, and proper care & precaution used in the nomination (having more regard to the Characters of Persons, than the number of Men they can Inlist) we should in a little time have an Army able to cope with any that can be opposed to it; as there are excellent Materials to form one out of: but while the only merit an Officer possesses is his ability to raise Men—while those Men consider, and treat him as an equal; & (in the Character of an Officer) regard him no more than a broomstick, being mixed together as one common herd, no order, nor no discipline can prevail—nor will the Officer ever meet with that respect which is essensially necessary to due subordination.
To place any dependance upon Militia, is, assuredly, resting upon a broken staff. Men just dragged from the tender Scenes of domestick life—unaccustomed to the din of Arms—totally unacquainted with every kind of Military skill, which being followed by a want of Confidence in themselves when opposed to Troops regularly traind—disciplined, and appointed—superior in knowledge, & superior in Arms, makes them timid, and ready to fly from their own Shadows. Besides, the sudden change in their manner of living (particularly in the lodging) brings on sickness in many; impatience in all; & such an unconquerable desire of returning to their respective homes that it not only produces shameful, & scandalous Desertions among themselves, but infuses the like spirit in others—Again, Men accustomed to unbounded freedom, and no controul, cannot brooke the Restraint which is indispensably necessary to the good Order and Government of an Army; without which Licentiousness, & every kind of disorder triumphantly reign. To bring men to a proper degree of Subordination is not the work of a day—a Month—

or even a year—and unhappily for us, and the cause we are Ingaged in, the little discipline I have been labouring to establish in the Army under my immediate Command, is in a manner done away by having such a mixture of Troops as have been called together within these few Months.
Relaxed, and as unfit as our Rules & Regulations of War are for the Government of an Army, the Militia (those properly so called, for of these we have two sorts, the Six Months Men and those sent in as a temporary aid) do not think themselves subject to ’em, and therefore take liberties which the Soldier is punished for—this creates jealousy—jealousy begets dissatisfactions—and these by degrees ripen into Mutiny; keeping the whole Army in a confused, and disordered State; rendering the time of those who wish to see regularity & good Order prevail more unhappy than Words can describe—Besides this, such repeated changes take place, that all arrangement is set at nought, & the constant fluctuation of things deranges every plan, as fast as adopted.
These Sir, Congress may be assured, are but a small part of the Inconveniences which might be enumerated, & attributed to Militia—but there is one that merits particular attention, & that is the expence. Certain I am that it would be cheaper to keep 50 or 100,000 Men in constant pay than to depend upon half the number, and supply the other half occasionally by Militia—The time the latter is in pay before and after they are in Camp, Assembling & Marching—the waste of Ammunition—the consumption of Stores, which in spite of every Resolution, & requisition of Congress they must be furnished with, or sent home—added to other incidental expences consequent upon their coming, and conduct in Camp, surpasses all Idea; and destroys every kind of regularity & œconomy which you could establish amg fixed and Settled Troops; and will in my opinion prove (if the scheme is adhered to) the Ruin of our Cause.
The Jealousies of a standing Army, and the Evils to be apprehended from one, are remote; and in my judgment, situated & circumstanced as we are, not at all to be dreaded; but the consequence of wanting one, according to my Ideas; formed from the present view of things, is certain, and inevitable Ruin; for if I was called upon to declare upon Oath, whether the Militia have been most Serviceable or hurtful upon the whole I should subscribe to the latter. I do not mean by this however to arraign the

Conduct of Congress, in so doing I should equally condemn my own measures (if I did not my judgment) but experience, which is the best criterion to work by, so fully, clearly, and decisively reprobates the practice of trusting to Militia, that no Man who regards order, regularity, & Œconomy; or who has any regard for his own honour, character, or peace of Mind, will risk them upon this Issue.
No less Attention should be paid to the choice of Surgeons than other Officers of the Army. they should undergo a regular examination; and if not appointed by the Director Genl & Surgeons of the Hospital, they ought to be subordinate to, and governed by his directions—the Regimental Surgeons I am speaking of—many of whom are very great Rascals, countenancing the Men in sham Complaints to exempt them from duty, and often receiving Bribes to Certifie Indispositions with a view to procure discharges or Furloughs; but independant of these practices, while they are considered as unconnected with the Genl Hospital there will be nothing but continual Complaints of each other—The director of the Hospital charging them with enormity in their drafts for the Sick; & they him, for denying such things as are necessary—In short there is a constant bickering among them, which tends greatly to the Injury of the Sick; and will always subsist till the Regimental Surgeons are made to look up to the Director Genl of the Hospital as a Superior—whether this is the case in regular Armies, or not, I cannot undertake to say; but certain I am there is a necessity for it in this, or the Sick will suffer. the Regimental Surgeons are aiming, I am perswaded, to break up the Genl Hospital, & have, in numberless Instances, drawn for Medicines—Stores—&ca in the most profuse and extravagent manner, for private purposes.
Another matter highly worthy of attention, is, that other Rules and Regulation’s may be adopted for the Government of the Army than those now in existence, otherwise the Army, but for the name, might as well be disbanded—For the most atrocious offences (one or two Instances only excepted) a Man receives no more than 39 Lashes, and these perhaps (thro the collusion of the Officer who is to see it inflicted) are given in such a manner as to become rather a matter of sport than punishment; but when inflicted as they ought, many hardend fellows who have been the Subjects, have declared that for a bottle of Rum they

would undergo a Second operation—it is evident therefore that this punishment is inadequate to many Crimes it is assigned to—as a proof of it, thirty and 40 Soldiers will desert at a time; and of late, a practice prevails (as you will see by my Letter of the 22d) of the most alarming nature; and which will, if it cannot be checked, prove fatal both to the Country and Army—I mean the infamous practice of Plundering, for under the Idea of Tory property—or property which may fall into the hands of the Enemy, no Man is secure in his effects, & scarcely in his Person; for in order to get at them, we have several Instances of People being frieghtned out of their Houses under pretence of those Houses being ordered to be burnt, & this is done with a view of siezing the Goods; nay, in order that the Villainy may be more effectually concealed, some Houses have actually been burnt to cover the theft.
I have with some others used my utmost endeavours to stop this horrid practice, but under the present lust after plunder, and want of Laws to punish Offenders, I might almost as well attempt to remove Mount Atlas—I have ordered instant corporal Punishment upon every Man who passes our Lines, or is seen with Plunder that the Offender might be punished for disobedience of Orders; and Inclose you the proceedings of a Court Martial held upon an Officer, who with a Party of Men had robbd a House a little beyond our Lines of a number of valuable Goods; among which (to shew that nothing escapes) were four large Peer looking Glasses—Womens Cloaths, and other Articles which one would think, could be of no Earthly use to him—He was met by a Major of Brigade who ordered him to return the Goods as taken contrary to Genl Orders, which he not only peremptorily refused to do, but drew up his Party and swore he would defend them at the hazard of his Life; on which I orderd him to be Arrested, and tryed for Plundering, Disobedience of Orders, and Mutiny; for the Result, I refer to the Proceedings of the Court; whose judgment appeared so exceedingly extraordinary, that I ordered a Reconsideration of the matter, upon which, and with the assistance of a fresh evidence, they made Shift to Cashier him.
I adduce this Instance to give some Idea to Congress of the Currt Sentimts & general run of the Officers which compose the present Army; & to shew how exceedingly necessary it is to be

careful in the choice of the New sett even if it should take double the time to compleat the Levies—An Army formed of good Officers moves like Clock work; but there is no Situation upon Earth less enviable, nor more distressing, than that Person’s who is at the head of Troops, who are regardless of Order and discipline; and who are unprovided with almost every necessary—In a word, the difficulties which have forever surrounded me since I have been in the Service, and kept my Mind constantly upon the stretch—The Wounds which my Feelings as an Officer have received by a thousand things which have happened, contrary to my expectation and Wishes—the effect of my own conduct, and present appearance of things, so little pleasing to myself, as to render it a matter of no Surprize (to me) if I should stand capitally censured by Congress—added to a consciousness of my inability to govern an Army composed of such discordant parts, and under such a variety of intricate and perplexing circumstances, induces not only a belief, but a thorough conviction in my Mind, that it will be impossible unless there is a thorough change in our Military System for me to conduct matters in such a manner as to give Satisfaction to the Publick, which is all the recompense I aim at, or ever wished for.
Before I conclude I must appologize for the liberties taken in this Letter and for the blots and scratchings therein—not having time to give it more correctly. With truth I can add, that with every Sentiment of respect & esteem I am Yrs & the Congresses Most Obedt & Most H. Servt

Go: Washington

